In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21‐1572
MARGARET GROTTS,
                                                  Plaintiff‐Appellant,
                                 v.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
                                                 Defendant‐Appellee.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
         No. 3:20‐cv‐259 — Reona J. Daly, Magistrate Judge.
                     ____________________

   ARGUED DECEMBER 02, 2021 — DECIDED MARCH 07, 2022
                ____________________

   Before FLAUM, EASTERBROOK, and KIRSCH, Circuit Judges.
    KIRSCH, Circuit Judge. Margaret Grotts applied for Social
Security disability benefits on the basis of her complaints of
various impairments, including depression and low func‐
tional capacity. An administrative law judge concluded that
Grotts was not disabled, because she could still perform light
work with some restrictions and because a significant number
of jobs fitting that description existed in the national economy.
2                                                  No. 21‐1572

The district court agreed. Grotts now appeals on the theory
that the ALJ erred in its evaluation of Grotts’s subjective com‐
plaints about her symptoms, in its evaluation of the medical
opinion evidence, and in its residual functional capacity de‐
termination. But substantial evidence supported the ALJ’s
weighing of the medical opinion evidence and its RFC deter‐
mination, and the ALJ did not patently err in its evaluation of
Grotts’s subjective complaints. We aﬃrm.
                               I
                               A
    On August 26, 2009, Margaret Grotts applied for Disability
Insurance Benefits (DIB) and Supplemental Security Income
(SSI) benefits. She has alleged a closed period of disability
from January 1, 2007 to December 9, 2014. Considering
Grotts’s theories on appeal, we first look at her testimony and
treatment before turning to the opinions of the medical pro‐
fessionals who treated her.
    In her application for benefits, Grotts stated that she had
trouble with memory, concentration, and managing stress.
She also reported that she could perform limited daily activi‐
ties such as taking her son to and from school, performing
household chores, preparing meals, and bathing. At various
evidentiary hearings, Grotts testified that she was the fulltime
caretaker of one of her children and that from December 2007
to October 2009 she had a job caring for a child with disabili‐
ties. Citing bipolar disorder, Grotts described having one to
three “bad days” a week and losing jobs for often being late
or absent. Although she had taken certified nursing assistance
(CNA) classes twice, she had not passed the final exam. Grotts
No. 21‐1572                                                   3

testified that she had re‐entered the work force in the cleaning
service industry in 2015.
    For years, Grotts saw Janet Merrell, an Advanced Practice
Registered Nurse (APRN), who treated her with various med‐
ications. These were often modified to alleviate side eﬀects or
increase eﬀectiveness. Although Grotts reported low energy,
forgetfulness, diﬃculty sleeping, stress, and anxiety, Merrell
noted that Grotts’s cognition was good and her functioning
was fair. Another nurse, Dorothy Behrns, filled out a form de‐
scribing Grotts’s depression as well‐controlled on her medi‐
cation. Grotts also received individual therapy from Tina
Otto, a professional counselor, with whom Grotts shared that
she had a job interview lined up in 2009. Otto’s treatment
notes show that she found Grotts to have low to moderate im‐
pairment in function. Otto, together with Merrell, filled out a
mental functional capacity report for Grotts in which they rec‐
orded that Grotts had bipolar and anxiety disorders, marked
limitations in daily and social activities, and extreme limita‐
tions in concentration, persistence, and pace, beginning in
2006. They estimated that Grotts would consequently be ab‐
sent from a job more than three times a month and reported
that Grotts had one to two episodes of decompensation in
2009–10. Merrell and Mikaella Walker, a licensed clinical pro‐
fessional counselor, later filled out another report about
Grotts, echoing the conclusions of the first and adding that
Grotts had four or more episodes of decompensation from
May 2012 to May 2013.
    Grotts’s records were reviewed by a number of state
agency psychologists. Michael Cremerius, Ph.D., found that
Grotts’s impairments mildly restricted her daily activities, so‐
cial functioning, and ability to maintain concentration,
4                                                      No. 21‐1572

persistence, or pace and found no repeated episodes of de‐
compensation of extended duration. Dr. Cremerius rated
Grotts as not significantly limited in 13 out of 20 areas of men‐
tal functioning and as moderately limited in the remaining
seven, which included capacity to understand, remember,
and carry out detailed instructions, interact appropriately
with the public, accept instructions and criticism from super‐
visors, respond appropriately to changes in the work setting,
and work with peers without distracting them or being dis‐
tracted by them. Another state agency psychologist, Phyllis
Brister, Ph.D., adopted Dr. Cremerius’s findings for her men‐
tal residual functional capacity evaluation of Grotts in May
2015.
                                 B
    There’s no doubt that Grotts has been through the agency
wringer. Her case has been remanded to ALJs four times, first
by the agency’s Appeals Council and then three times by the
district court. But of the five unfavorable decisions rendered
by ALJs throughout this claim’s long procedural history, only
the last is the subject of this appeal. After a fifth and final hear‐
ing, the ALJ denied Grotts benefits. Examining the subjective
complaints and the medical opinions laid out above, the ALJ
did not credit Grotts’s complaints of symptoms, gave great
weight to the medical opinions of Drs. Cremerius and Brister,
and discounted the opinions of Merrell, Otto, and Walker. Fi‐
nally, the ALJ found that Grotts had a residual functional ca‐
pacity (RFC) to perform light work and a significant number
of jobs in the national economy. The district court affirmed
the final decision of the Commissioner denying Grotts’s ap‐
plication for disability benefits. This appeal followed.
No. 21‐1572                                                       5

                                 II
    We review district court judgments affirming the Com‐
missioner’s decision de novo. Gedatus v. Saul, 994 F.3d 893, 900
(7th Cir. 2021). We will affirm ALJ decisions to deny disability
benefits when the ALJ follows applicable law and supports its
conclusions with substantial evidence. See 42 U.S.C. § 405(g);
Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019). “Substantial ev‐
idence is not a high threshold.” Karr v. Saul, 989 F.3d 508, 511
(7th Cir. 2021). It means nothing more than “such relevant ev‐
idence as a reasonable mind might accept as adequate to sup‐
port a conclusion.” Biestek, 139 S. Ct. at 1154 (internal citations
omitted).
                                 A
    The ALJ erred, Grotts argues, by giving great weight to the
opinions of the state agency psychologists and not giving the
greatest weight to the opinions of her treating nurse and ther‐
apists. We review an ALJ’s decision to give more weight to
state agency psychologists’ opinions than to other treating
professionals’ opinions for substantial evidence. See Ketelboe‐
ter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008).
    Grotts characterizes Janet Merrell, Tina Otto, and Mikaella
Walker as “treating sources” whose opinions were entitled to
be given greatest weight by the ALJ and analyzed via the mul‐
tifactor framework delineated in 20 C.F.R. § 404.1527(c)(2).
Grotts is certainly correct that ALJs should expressly analyze
treating physicians’ opinions using the § 404.1527(c)(2) factors
and minimally articulate their reasoning when giving a treat‐
ing physician’s opinion less than controlling weight. See Karr,
989 F.3d at 512; Elder v. Astrue, 529 F.3d 408, 416 (7th Cir.
2008). But Grotts’s argument that the ALJ erred in its
6                                                    No. 21‐1572

treatment of Merrell, Otto, and Walker presumes that the
three professionals are “treating sources” under the regula‐
tions. They are not. Not all licensed medical professionals that
provide treatment to a claimant are considered “treating
sources” under the regulation. Rather, treating sources under
the regulation must be “acceptable medical sources,” 20
C.F.R. § 404.1527(a)(2), as defined in § 404.1502(a). Treating
therapists are not listed. Id.; see also Winsted v. Berryhill, 923
F.3d 472, 478 (7th Cir. 2019). And licensed advanced practice
registered nurses are considered acceptable medical sources
“only with respect to claims filed … on or after March 27,
2017.” 20 C.F.R. § 404.1502(a)(7). For claims filed between
April 2, 2007 and June 12, 2011, acceptable medical sources
were limited to licensed physicians, psychologists, optome‐
trists,   podiatrists,    and      qualified   speech‐language
pathologists. Id. § 404.1513(a) (current version at id.
§ 404.1502(a)).
    Grotts applied for DIB and SSI on August 26, 2009, so Mer‐
rell (APRN), Otto (therapist), and Walker (therapist) are not
acceptable medical sources for purposes of Grotts’s claim.
And as such, the three cannot produce medical opinions or be
considered treating sources under the regulations. Id.
§§ 404.1527(a)(1)‐(2), 404.1502. Instead, their opinions are
governed by the lesser requirements of § 404.1527(f). For
opinions not from acceptable medical sources, the application
of the § 404.1527(c) factors “depends on the particular facts”
and “not every factor ... will apply in every case.” Id.
§ 404.1527(f)(1). An ALJ must minimally articulate its reasons
for discounting non‐treating sources’ opinions but need not
consider explicitly every factor listed under § 404.1527(c).
Compare Sosh v. Saul, 818 F. App’x 542, 547 (7th Cir. 2020)
(finding no error where an ALJ “did not explicitly consider
No. 21‐1572                                                     7

every factor listed under § 404.1527(c)” when evaluating a
treatment provider who did not qualify as an acceptable med‐
ical source) with Karr, 989 F.3d at 512 (faulting an ALJ for not
“marching through the factors referenced in § 404.1527(c)”
when evaluating a treating physician who qualified as an ac‐
ceptable medical source). Rather, an ALJ only needs to “ex‐
plain the weight given to opinions from these sources or oth‐
erwise ensure that the discussion of the evidence in the deter‐
mination or decision allows a claimant or subsequent re‐
viewer to follow the adjudicator’s reasoning.” 20 C.F.R.
§ 404.1527(f)(2). It is enough for an ALJ to summarize the find‐
ings of a non‐treating source’s opinion and note that those
findings are not corroborated by objective evidence in the rec‐
ord. See Pierce v. Colvin, 739 F.3d 1046, 1051 (7th Cir. 2014).
    Here, the ALJ summarized the opinions of Merrell, Otto,
and Walker, finding that Grotts had marked and extreme lim‐
itations in daily and vocational functioning. And the ALJ ex‐
plained why it found those opinions inconsistent with various
evidence in the record: Grotts had never been psychiatrically
hospitalized; Behrns’s February 2008 opinion described
Grotts’s depression as well‐controlled; Grotts was looking for
a job in April 2009, completed a CNA class, was able to main‐
tain her household and care for her child with behavioral
problems and another child with disabilities; Otto’s therapy
notes indicated that Grotts had only moderate impairment in
functioning; and Merrell indicated that Grotts faced only
moderate limitations in daily functioning.
    The ALJ’s treatment of these non‐treating sources cer‐
tainly satisfies the less stringent requirements of § 404.1527(f).
The ALJ sufficiently articulated its reasoning in such a way
that the claimant or subsequent reviewer could follow the
8                                                   No. 21‐1572

ALJ’s reasoning. See 20 C.F.R. § 404.1527(f)(2). That the ALJ
did not march through each § 404.1527(c) factor in evaluating
the non‐treating sources is a non‐issue because “not every fac‐
tor for weighing opinion evidence” applied in this case. See
id. § 404.1527(f)(1). The ALJ did not err in its treatment of the
opinions of Merrell, Otto, and Walker.
    Grotts also argues that the ALJ erred in giving great
weight to the state agency reviewing psychologists. The ALJ
did indeed give great weight to both medical assessments, a
determination we affirm if supported by substantial evidence.
See Karr, 989 F.3d at 511. Preliminarily, we note that the regu‐
lations consider state agency psychologists such as Dr.
Cremerius and Dr. Brister to be “highly qualified and experts
in Social Security disability evaluation.” See 20 C.F.R.
§ 404.1513a(b)(1). As with all medical opinions, an ALJ must
examine the § 404.1527(c) factors and minimally articulate its
reasoning for crediting non‐treating state agency medical
opinions.
    Here, substantial evidence supports the ALJ’s giving great
weight to the reports of Drs. Cremerius and Brister. The ALJ
found Dr. Cremerius’s opinion consistent with the other evi‐
dence of Grotts’s social limitations and explained that Drs.
Cremerius and Brister saw much of the record, had program
knowledge, specialize in mental impairments, and supported
their own opinions with explanation. In so doing, the ALJ
used the framework of § 404.1527(c) to explain why it gave
greater weight to the opinions of Dr. Cremerius and Dr. Bris‐
ter than to other opinions.
   To the extent that Grotts takes issue with Dr. Cremerius’s
supposed deficient treatment of the record in his opinion, we
note again that we do not review medical opinions
No. 21‐1572                                                        9

independently but rather review the ALJ’s weighing of those
opinions for substantial evidence, and we only overturn that
weighing if no reasonable mind could accept the ALJ’s con‐
clusion. Grotts wants us to weigh Dr. Cremerius’s opinion
ourselves, but this would be no less than substituting our
judgment for that of the ALJ’s, an impermissible step. See
Zoch v. Saul, 981 F.3d 597, 602 (7th Cir. 2020).
                                 B
    We turn next to Grotts’s contention that the ALJ failed to
adequately consider Grotts’s subjective complaints about her
symptoms. Subjective statements by claimants as to pain or
other symptoms are not alone conclusive evidence of disabil‐
ity and must be supported by other objective evidence. 42
U.S.C. § 423(d)(5)(A). The regulations instruct ALJs to con‐
sider a number of factors, including: (1) relevant medical evi‐
dence, including intensity and limiting effects of symptoms,
20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2); (2) treatment and ef‐
ficacy, id. §§ 404.1529(c)(3)(iv)‐(v), 416.929(c)(3)(iv)‐(v); (3) re‐
turn to gainful activity, id. §§ 404.1571, 416.471; (4) work dur‐
ing disability period, id.; (5) daily activities, id.
§§ 404.1529(c)(3)(i), 416.929(c)(3)(i); and (6) statements incon‐
sistent with the record, id. §§ 404.1529(c)(4), 416.929(c)(4). An
ALJ need not discuss every detail in the record as it relates to
every factor. Gedatus, 994 F.3d at 903. Summaries of medical
evidence, while definitionally “partial and selective,” are ap‐
propriate. Id. at 901. Still, although ALJs do not need to ad‐
dress every piece of evidence in the record, an ALJ may not
ignore an entire line of evidence contrary to its ruling. Reinaas
v. Saul, 953 F.3d 461, 467 (7th Cir. 2020). As long as an ALJ
gives specific reasons supported by the record, we will not
10                                                   No. 21‐1572

overturn a credibility determination unless it is patently
wrong. Deborah M. v. Saul, 994 F.3d 785, 789 (7th Cir. 2021).
    The ALJ, pursuant to § 404.1529(c)(2), considered the ob‐
jective medical evidence during the alleged disability period.
The ALJ noted the above findings concerning Grotts’s moder‐
ate limitations in functioning and considered Grotts’s treat‐
ments and medications and their efficacy in accordance with
§ 404.1529(c)(3)(iv‐v). It was appropriate for the ALJ to take
into account Grotts’s return to full‐time employment in 2014
and her continued use of the same medications and therapy.
Under § 404.1571, ALJs may consider a return to gainful ac‐
tivity after the close of the disability period when a claimant
has consistency in circumstances. See Eichstadt v. Astrue, 534
F.3d 663, 666 (7th Cir. 2008). Concerning Grotts’s work during
the period, the ALJ observed that Grotts took care of a child
with disabilities and searched for a job. And the ALJ, in eval‐
uating Grotts’s daily activities, § 404.1529(c)(3)(i), listed
Grotts’s completed CNA course, her care for her two children,
and her capability to keep up with daily functions like house‐
work, cooking, driving, and attending appointments. After
acknowledging Grotts’s reported difficulties and limitations
in doing these tasks, the ALJ pointed to certain inconsistencies
between Grotts’s subjective complaints and the record. See
§ 404.1529(c)(4); Simila v. Astrue, 573 F.3d 503, 518 (7th Cir.
2009) (discounting a claimant’s own statements of symptoms
after looking to objective facts about the claimant’s life activi‐
ties that contradicted the claimant’s claims of subjective pain).
The ALJ’s reasons supporting its conclusions for these factors
are the types of “specific reasons” we have found sufficient to
discount subjective reports of symptoms. See Gedatus, 994
F.3d at 900 (affirming credibility determination where ALJ ex‐
plained its reasoning and considered and recited relevant
No. 21‐1572                                                  11

medical history, the claimant’s testimony, and the state
agency physicians’ opinions).
    Grotts contends that the ALJ erred in its assessment of the
intensity, persistence, and limiting effects of her symptoms.
Nowhere, however, does Grotts point to a reversible error by
the ALJ. Rather, Grotts challenges the ALJ’s summaries of
Grotts’s activities, functioning, and medical history. And
Grotts makes much of her contention that the ALJ did not ad‐
dress 35 matters having to do with Grotts’s nurse visits. But
the ALJ did not need to address every fact in the record, and
none of the matters listed by Grotts show the ALJ’s conclu‐
sions on Grotts’s subjective complaints to be patently wrong.
Nor did the ALJ fail to follow the remand directives of the
district court and the Appeals Council, as Grotts seems to sug‐
gest. Neither made credibility findings about Grotts’s subjec‐
tive complaints binding on the ALJ. Instead, both directed the
ALJ to further evaluate Grotts’s subjective allegations and
provide rationales to support its conclusions, which the ALJ
did.
    When Grotts criticizes the ALJ’s analysis of her daily func‐
tioning, her good and bad days, and her pain, she is, as above,
inviting us to reweigh the evidence. But “[w]hen assessing an
ALJ’s credibility determination, we do not … undertake a de
novo review of the medical evidence that was presented to the
ALJ. Instead, we merely examine whether the ALJ’s determi‐
nation was reasoned and supported.” Elder, 529 F.3d at 413.
Finding the ALJ’s determination reasoned and supported by
substantial evidence, we again decline Grotts’s offer to substi‐
tute our judgment for that of the ALJ’s. See Zoch, 981 F.3d at
602.
12                                                    No. 21‐1572

                                C
    Grotts last argues that the ALJ erred in making its RFC de‐
termination. She incorporates her subjective complaints argu‐
ments, alleging the ALJ’s conclusion cherry‐picked evidence,
was at odds with the record, was not supported by substantial
medical evidence, and relied on faulty medical opinions. For
the reasons stated in Section B, the ALJ did not err. It did not
ignore an entire line of evidence, pointed to the objective evi‐
dence supporting its conclusion, and rightly weighed the
opinions of the two state agency reviewing psychologists.
Listing Grotts’s limitations in the work environment, the ALJ
supported all of its reasoning with objective evidence from
the record. See Reynolds v. Kijakazi, 25 F.4th 470 (7th Cir. 2022).
Substantial evidence supported the ALJ’s RFC determination.
                                                        AFFIRMED